Case 5:17-cv-02514-JGB-SHK Document 303-2 Filed 08/24/20 Page 1 of 3 Page ID
                                 #:6374




                  EXHIBIT A
       Case 5:17-cv-02514-JGB-SHK Document 303-2 Filed 08/24/20 Page 2 of 3 Page ID
                                        #:6375



To:                            Van Pelt, David (Ptnr-Lax)
Subject:                       RE: Novoa - Class Notice Program




From: Daniel Charest <dcharest@burnscharest.com>
Sent: Thursday, July 2, 2020 10:15 AM
To: Novoa-OC <novoa-OC@burnscharest.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>
Subject: Novoa - Class Notice Program

Team GEO:

We have been working on the class notice program for this case. Here are our thoughts
and plans. We intend to seek court approval but wanted to give GEO the opportunity to
weigh in on the submission.

In broad strokes, here are the concepts behind the program we’ve developed with our
vendor. Efforts in the United States consist of a summary notice in Spanish in three
leading Spanish-language newspapers and a digital campaign through the leading digital
network, Google Display Network (GDN), targeting potential class members in several
western states. Efforts in Mexico/Latin America consist of Spanish radio and digital
through GDN and the social media platform, Facebook. An email effort to relevant third-
party churches and relief organizations, an internet search campaign, and the
distribution of a press release will extend notice exposure further. The notice
administrator will also create (a) a dedicated website accessible to people within and
outside the United States and (b) a toll-free number featuring IVR and live operator
support in multiple dialects. The notice program also includes the posting of notice at
relevant facilities operated by GEO.

In addition to the generalized description above, the notice program, as envisioned,
would include the following components:

   1. The notice administrator will coordinate publication of a shortened summary notice
      in the following leading Spanish-language publications: La Opinion, Excelsior (Los
      Angeles and Orange County), and El Chicano. The proposed “Summary Notice” is
      attached hereto as Exhibit B.

   2. The notice administrator will execute a regional digital notice campaign targeting
      California, New Mexico, Arizona, Nevada, Idaho, Montana, Washington, and
      Oregon through GDN. The notice administrator will also execute an international
      digital notice campaign in Mexico, El Salvador, Guatemala, and Honduras using
      GDN and Facebook. In addition, the notice administrator will execute an internet
      search campaign in Mexico, El Salvador, Guatemala, and Honduras using search
      engines such as Google and Bing. All proposed digital ads are attached hereto as
      Exhibit C.
                                                         1
     Case 5:17-cv-02514-JGB-SHK Document 303-2 Filed 08/24/20 Page 3 of 3 Page ID
                                      #:6376

   3. The notice administrator will prepare radio advertisements in Spanish to run on
      news, talk radio, and entertainment stations in Mexico, El Salvador, Guatemala,
      and Honduras. The proposed radio script is attached hereto as Exhibit D.

   4. The notice administrator will cause the distribution of a press release to news lines
      throughout the U.S., Spanish Latin America, and India. The proposed press release
      is attached hereto as Exhibit E.

   5. The notice administrator will send an email campaign to key churches and relief
      organizations in California. The proposed email notice is attached hereto as Exhibit
      F.

   6. The notice administrator will create and maintain an informational case-specific
      website on which notices, other important court documents, and Frequently Asked
      Questions will be posted. In more detail, the website will include an email contact
      form, frequently asked questions page, and links to downloadable copies of the
      Long Form Notice in English and Spanish, and other important court documents.
      The proposed Long Form Notice is attached hereto as Exhibit G.

   7. The notice administrator will maintain a toll-free information line with IVR and live
      operators fluent in multiple dialects that Class Members can call for more
      information about the case.

We intend to file the proposed notice plan and order with the Court before the end of the
month. We’d like to represent the submission as unopposed, so we welcome GEO’s
timey and reasonable input. Please provide any edits, comments, etc. to the attached
documents by July 16.

All the best.

Daniel H. Charest
Burns Charest LLP
900 Jackson Street
Suite 500
Dallas, Texas 75202
469.904.4555 direct
214.681.8444 mobile
469.444.5002 fax




                                             2
